Citation Nr: 0535249
Decision Date: 10/28/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-04 196A	)	DATE OCT 28 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residuals of punji stick wound to the left knee.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for heart condition.

4.  Entitlement to service connection for a visual disorder.

5.  Entitlement to service connection for residuals of a back injury.

6.  Entitlement to service connection for a seizure disorder.

7.  Whether new and material evidence has been presented to reopen a claim for service connection for a disorder manifested by blackouts and headaches.

8.  Entitlement to an effective date earlier than September 13, 2002 for the award of a 100% rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to January 1971.  He has unverified periods of active duty for training (ACDUTRA) with the State of Tennessee Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, an April 1998 RO rating decision denied claims for service connection for a skin rash and a heart disorder.  In a March 1999 decision, the RO denied a claim of entitlement to an increased (compensable) rating for residuals of a punji stick injury to the left knee, and claims for service connection for vision and back disorders.  In an August 2000 decision, the RO declined to reopen a previous final decision on the issue of entitlement to service connection for a disorder manifested by blackouts and headaches, and denied service connection for a seizure disorder.  The veteran has also appealed a February 2003 RO decision which awarded a 100 percent rating for PTSD effective to September 13, 2002.  The Board remanded the case to the RO in February 2004 for further development.

 
FINDINGS OF FACT

1.  There is no competent evidence that the veteran manifests a chronic skin disorder of the groin and there is no competent evidence that phimosis, that first manifested many years after service, is causally related to event(s) in service.

2.  The veterans cardiovascular disease first manifested many years after service, and there is no competent medical evidence establishing that such disability is causally related to event(s) in service.

3.  Presbyopia is a form of refractive error which is not recognized as a disability under the law for VA compensation purposes.

4.  The veteran does not manifest any residual disability related to in-service treatment for foreign body in the eye, and there is no competent evidence that any currently diagnosed eye disability was either first manifest in service and/or is causally related to event(s) in active service.

5.  The preponderance of the evidence demonstrates that the veterans back injuries during his combat service and in the Tennessee ARNG were acute and transitory and resolved without residual disability; there is no competent evidence that any current disability of the lumbar spine is causally related to event(s) in active service nor is there competent evidence that degenerative changes of the lumbar spine were manifested within one year from his discharge from active service.

6.  The veterans syncopal episodes were first manifest many years after his discharge from service, and there is no competent evidence that a seizure disorder is causally related to event(s) during active service.

7.  The veterans chronic headaches were first manifest many years after his discharge from service, and there is no competent evidence that a chronic headache disorder is causally related to event(s) during active service.

8.  An increase in disability resulting in total occupational and social impairment due to PTSD was not factually ascertainable within one year from the date of informal claim filed on September 13, 2002.

CONCLUSIONS OF LAW

1.  A chronic skin disorder of the groin was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Cardiovascular disease was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of traumatic injury to the eye were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2005).

4.  A chronic disability of the lumbar spine was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A chronic disability manifested by syncopal episodes, headaches and dizziness was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  The criteria for an effective date prior to September 13, 20021 for the award of a 100 percent rating for PTSD have not  been met.  38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. § 3.102, 3.400, 4.1, 4.7, 3.157 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to VA compensation benefits.  The Board has reviewed all the evidence in the veterans claims folder, which includes, but is not limited to: service medical and personnel records; VA clinic records from the Mountain Home, Tennessee VA Medical Center (VAMC) since 1980; medical records and statements from Drs. Vincent B. Tolley, Charles W. McGaw, Douglas L. Shepard, and Anna A. Roberts; a vocational assessment by Russell West in November 1987; medical records from the East Tennessee Orthopaedic Center, P.C., the University of Tennessee Hospital, and the VetCenter; VA examination reports dated April 1988, August 1990, November 1998, December 1998, January 1999, June 2000, February 2001, August 2002, December 2002, December 2004 and April 2005; documents from the veterans application for disability benefits with the Social Security Administration (SSA); transcript of the veterans personal hearing before the RO in August 1989; a deposition transcript and judgment related to the veterans workmans compensation claim against American Motorists Insurance Company; lay statements from Ralph Rolen; a photograph of a bunker in Vietnam; the veterans statements in support of claim, and argument provided by the veterans representative.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board will summarize the relevant evidence where appropriate, and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, on each aspect of his claim.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime and peacetime military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the existence of (1) a disability and (2) that such disability has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to have been submitted where there is no competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  The listed diseases are as follows: primary anemia, arthritis, progressive muscular atrophy, brain hemorrhage, brain thrombosis, bronchiectasis, calculi of the kidney, bladder, or gallbladder, cardiovascular-renal disease (including hypertension), cirrhosis of the liver, coccidioidomycosis, diabetes mellitus, residuals of encephalitis lethargica, endocarditis, endocrinopathies, epilepsies, Hansen's disease, Hodgkin's disease, leukemia, systemic lupus erythematosus, myasthenia gravis, myelitis, myocarditis, nephritis, other organic diseases of the nervous system, osteitis deformans (Paget's disease), osteomalacia, bulbar palsy, paralysis agitans, psychoses, hemorrhagic purpura idiopathic, Raynaud's disease, sarcoidosis, scleroderma, sclerosis , syringomyelia, Thromboangiitis obliterans (Buerger's disease), active tuberculosis, tumors, malignant, or of the brain or spinal cord or peripheral nerves and ulcers.

The veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  

For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is credible evidence.  Collette, 82 F.3d at 392.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  This provision does not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Collette, 82 F.3d at 392.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

VA has defined competency of evidence, pursuant to 38 C.F.R. § 3.159(a), as follows:

(1)  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.
(2)  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.

I.  Service connection

A.  Skin rash

The veteran claims entitlement to service connection for a skin disorder in the groin area.  In a VA Form 9 received in March 1999, he described the skin disorder as follows:

This is on my claim for Service/Connection for skin rash.  When I got out of the military I had a skin rash in my groin area.  This condition got worse and eventually I had surgery on the skin on my penis because the rash was so bad.  This surgery was done at VAMC, Mtn. Home.  These should be records at VAMC for this surgery.  I still have this condition and will be glad to go for an exam.

The veterans service medical records reflect one instance of treatment for heat rash of the groin at the 4th Engineer Aid Station on October 29, 1969.  He was treated for penile lesions on January 21, 1970.  His separation examination, dated January 1971, reflected a negative history for SKIN DISEASES and a NORMAL clinical evaluation of the skin.

The veterans enlistment examination for the Tennessee ARNG, dated June 1976, indicated a negative history for Skin diseases with a NORMAL clinical evaluation of the skin provided.  On February 3, 1980, he walked into the tailgate of a 2½ ton truck striking his left side.  A line of duty report indicated that he was on inactive duty from training (INACDUTRA) at the time.  The nature of injury was reported as a painful and swollen left inguinal region, and the injury was deemed to have been incurred in line of duty.

Post-service medical records first reflect a March 1980 statement from Dr. Tolley describing that the veteran was first seen in February 1980 for a painful swollen area in the left inguinal region consistent with a cyst or lymphadenopathy.  At that time, the veteran had recalled an injury to the left inguinal area from a truck tailgate, while on guard duty, March 2, 1980.  Dr. Tolley indicated that the injury possibly initiated inflammation in the area.  In April 1980, the veteran had an operative left inguinal node biopsy performed at the Mtn. Home VAMC returning a pathologic diagnosis of left inguinal region lymphadenopathy of unknown etiology.  At that time, an examination revealed no unusual pigmented lesions in the lower extremities or the perianal region.

An RO rating decision dated June 1980 granted entitlement to service connection for scar of the left inguinal region.

Thereafter, a VA examination in April 1988 indicated a normal clinical evaluation of the skin.  VA examination in November 1988 described an almost visually imperceptible 5-6 cm long scar in the left groin region that was non-tender and non-elevated.  There were no hypertrophic areas, and the scar was covered well with hair.  A VA clinic record in August 1992 showed treatment for phimosis by circumcision of the foreskin of the penis.  An Agent Orange examination in December 1998 noted the skin as clear and normal.  His genitalia area was within normal limits (WNL) with the exception of a faint left groin scar.

In February 2001, the veteran underwent VA examination to investigate his complaints of a skin disorder in the groin region.  His physical examination did not detect any hernia, mass or strictures in the left or right inguinal region.  He was somewhat tender to the left inguinal area to palpation and during hernia examination.  In pertinent part, he was given a diagnosis of status post removal of a benign mass from the left inguinal area.

The veterans subsequent VA clinic records do not reflect any clinical findings related to a skin disorder involving the groin.  Rather, a September 2002 examination indicated no evidence of rashes, warts or ulcers.

In-service, the veteran received treatment on one instance of treatment for heat rash of the groin, and on another instance for a penile lesion.  His discharge examination indicated a negative history for SKIN DISEASES with a NORMAL clinical evaluation of the skin.  Post-service, there is no instance of treatment or diagnosis for either a groin rash or penile lesion.  He alleges, however, that he underwent penis surgery on the skin on my penis because the rash was so bad.  His VA clinic records do reflect that he underwent a circumcision due to phimosis in 1992.  Phimosis is defined as constriction of the preputuial orifice so that the prepuce cannot be retracted back over the glans.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, p. 1279, 27th Edition (1988).  There is no evidence that the veteran manifested phimosis in service and/or competent medical evidence that phimosis is related to event(s) in service.

The Board observes that the veteran is deemed competent to describe recurring manifestations of skin conditions, such as a groin rash, since service.  38 C.F.R. § 3.159(a)(2) (2005).  See generally Falzone v. Brown, 8 Vet. App. 398 (1995).  His allegation of continuity of symptomatology, however, is not borne out by any clinical findings suggesting that he manifests a similar skin condition as manifested in service.  Rather, the veteran has described a current condition of phimosis that was not treated or manifested in service.  His own self-diagnosis and medical opinion in this case holds no probative value as he is not shown to possess the medical training required to provide an etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2005).

On this record, the Board finds that there is no competent evidence that the veteran manifests a chronic skin disorder of the groin, and there is no competent evidence that phimosis first manifested many years after service is causally related to event(s) in service.  There is no doubt of material fact to be resolved in the veterans favor, see 38 U.S.C.A. § 5107(b), and there is no allegation of manifesting skin symptoms under combat circumstances.  See 38 U.S.C.A. § 1154(b) (West 2002).  The claim, accordingly, must be denied.

B.  Heart condition

The veteran claims entitlement to service connection for a heart condition that he claims was treated at the Mtn. Home VAMC in the 1970s following his discharge from service.  His service medical records do not disclose treatment for a cardiovascular disorder.  His separation examination, dated January 1971, indicated a negative history for PAIN OR PRESSURE IN CHEST, PALPITATION OR POUNDING HEART, HIGH OR LOW BLOOD PRESSURE and provided a NORMAL clinical evaluation of the heart and vascular systems.  

The veterans enlistment examination for the Tennessee ARNG, dated June 1976, indicated a negative history for symptoms such as Pain or pressure in chest, Palpitation or pounding heart, Heart trouble, and/or high or low blood pressure.  His physical examination indicated a NORMAL clinical evaluation of his heart and vascular system.  A July 1979 report of history recorded his denial of prior treatment for HEART TROUBLE, SEVERE OR FREQUENT HEADACHES, and HIGH BLOOD PRESSURE.

The veterans VA clinic records document that he began to voice complaint of headaches and syncopal episodes in 1980 that was initially assessed as probable nervous tension headaches, one black-out and numbness of the upper and lower extremities without an organic basis.  VA examination in May 1988 did not disclose any abnormalities of the cardiovascular system, and an electrocardiograph (EKG) was interpreted as probably  normal.  He started to have chest pains in 1997 initially assessed as costochondritis and atypical chest pain.  He was subsequently diagnosed with hypertension.  A cardiac catheterization in 2004 indicated a diagnosis of coronary artery disease (CAD) with multivessel disease.  He is status post coronary artery bypass (CABG) surgery x 2.

The only evidence in this case suggesting that the veterans currently diagnosed cardiovascular disorders are related to event(s) in service consists of the veterans own stated beliefs.  His own self-diagnosis and medical opinion in this case holds no probative value as he is not shown to possess the medical training required to provide an etiology opinion.  See Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2004).  Therefore, the Board must find that the veterans cardiovascular disease first manifested many years after service, and there is no competent medical evidence establishing that such disability is causally related to event(s) during active service.  There is no doubt of material fact to be resolved in his favor nor any allegation that cardiovascular symptoms were manifested in a combat environment.  38 U.S.C.A. §§ 1154(b), 5107(b) (West 2002).  The claim for service connection for cardiovascular disability, therefore, is denied.

C.  Visual disorder

The veteran next claims entitlement to service connection for vision problems.  He alleges that his vision has been affected from having foreign objects blown into his eyes from close hitting mortar rounds.  He recalls one incident wherein he was blown off a bunker due to a mortar shell.  In a VA Form 9 received June 2000, he described the nature of his injury and disability as follows:

I was having trouble with my vision and at the VAMC Mtn. Home they checked my eyes and the doctor said I had floaters in my eye.  He explained it as residual effects of blood clots that could be caused by trauma explosion etc.  I told him about the mortar blowing up the bunker while I was on guard duty.  He said that may have caused it.  I do not know anything about this other than what the doctor at VAMC Mtn. Home told me.

An affidavit from a former servicemate recalls a personal recollection that, while serving in the Army in January or February 1970, the veteran was blown out of his bunker when a mortar round struck nearby.  He recalls that the veteran was medi-vacd out due to injuries to the ears, eyes and head in general.  It was the opinion of the servicemate that the veteran currently manifested residuals from this injury.

The veterans service medical records document that, on July 6, 1970, he presented with complaint of a foreign body in the right eye.  His physical examination demonstrated irritation of the upper eyelid with no foreign body seen.  His cornea was noted to be O.K.  His separation examination, dated January 1971, provided a negative history for EYE TROUBLE.  Physical examination demonstrated 20/20 distant vision with a NORMAL clinical evaluation of the EYES.

The veterans clinic records from the Tennessee ARNG include his June 1976 enlistment examination wherein he denied a history of Eye trouble.  His physical examination demonstrated uncorrected 20/20 near and distant vision bilaterally with normal color vision.  He was provided a NORMAL clinical evaluation of the eyes.  A July 1979 report of history included his denial of past treatment for EAR, EYE, NOSE OR THROAT TROUBLE.  

VA clinic records reflect that the veteran was referred for an ophthalmology examination in April 1980 due to several hyperpigmented areas in the right superior nasal quadrant.  He had far uncorrected 20/25 vision in the right eye, and 20/20 vision in the left eye.  His ophthalmology examination demonstrated that his corneas were clear, but that he had 4 sets of BEAR TRACKS in the right eye (OD).  He was given an assessment of inactive chorio retinitis or probable congenital pigmentation.  An eye examination in June 1996 noted black pigmentation in the deep retina of the right eye resulting in impressions of presbyopia, and choriretinal scar at the post pole of the right eye.  An eye examination in June 1997 provided an assessment of benign pigment epitheliopathy of the right eye.

The veteran underwent VA Compensation and Pension eye examination in December 1998.  He complained of increased distance blur and floaters in both eyes.  He related a history of an injury by mortar round while in Vietnam, but he could not relate any specific visual complaint other than floaters to the trauma.  On examination, he had uncorrected distance visual acuity of 10/25+2 in both eyes correctable to 20/20-2 in both eyes.  He had uncorrected 20/50 near vision correctable to 20/20 near vision in both eyes.  There was no diplopia, and confrontation visual fields were full in both eyes (OU).  His pupils were round, regular, and reactive to light with no afferent defect.  The extraocular muscle movements were full in both eyes with no restrictions.  Slit lamp examination found the lids, lashes, corneas and conjuctiva to be clear and quiet bilaterally.  There were very mild temporal and nasal pingueculae noted on the conjunctiva in both eyes.  The anterior chamber was quiet with Grade 4+ angles and clear lens bilaterally.  Intraocular pressures were 16 mm/Hg bilaterally.  A dilated fundus examination found cup-to-disc ratios of 0.2 with shallow cupping and healthy rim tissue bilaterally.  The maculae were clear.  The periphery of the right eye showed four discrete areas of pigment clumping superior and nasal to the optic nerve head.  There was also a small choroidal nevus inferior and temporal to the macula in the left eye.  The examiner offered the following diagnoses:

1.  Refractive error and presbyopia OU.  Bifocals are recommended to alleviate the patients visual complaints.
2.  No opthalmalgic signs of previous active duty trauma.  It is recommended that the patient maintain routine annual eye examinations.

A VA eye examination in the clinical setting in October 2002 reflected diagnoses of refractive error, dry eye symptoms, and retinal pigment epithelium (RPE) hypertrophy of the right eye.  His lens prescription was changed in April 2004.

The veteran contends that he is entitled to service connection for an eye condition manifested by visual loss and floaters.  He holds a current diagnosis of presbyopia that is defined as a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992), citing WEBSTERS MEDICAL DESK DICTIONARY 573 (1986).  It is a refractive error of the eye which is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  McNeely, 3 Vet. App. at 364.  Because presbyopia is not a ratable disability within the Schedule for Rating Disabilities for compensation purposes, the claim must be denied as a matter of law.

The veteran also manifests some abnormality of the deep retina of the right eye variously diagnosed as inactive chorio retinitis versus congenital pigmentation, benign pigment epitheliopathy, choriretinal scar at the post pole, and retinal pigment epithelium.  He also has dry eye symptoms.  There is no competent evidence suggesting that these conditions are related to any event in service, to include the instance of treatment for foreign body in the eye as documented or the instance of combat trauma as reported by the veteran.  Rather, a VA examiner upon review of the claims folder and the veterans report of combat injury specifically found that the veteran manifested no opthalmalgic signs of previous active duty trauma.

The veteran has described in service trauma to the eye occurring in the combat environment.  See 38 U.S.C.A. § 1154(b) (West 2002).  The presumption of service occurrence of event, however, does not relieve him for carrying the evidentiary burden that a currently manifested disability of the eye is related to the in-service combat event.  Brock, 10 Vet. App. at 162.  See also Libertine, 9 Vet. App. 521 (1996); Beausoleil, 8 Vet. App. 459, 464 (1996).  The veteran, and his lay witness, are not shown to possess the requisite medical training to provide a nexus opinion in this case..  Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2004).  Furthermore, the veterans recollections of stated doctor opinions hold no probative value.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, the Board must find that the veteran does not manifest any residual disability related to in-service trauma and treatment for foreign body in the eye, and that there is no competent medical evidence that any currently diagnosed eye disability was either first manifest in service and/or is causally related to event(s) during active service.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  Additionally, his report of combat injury have been reviewed by the VA examiner when providing an opinion in this case.  38 U.S.C.A. §§ 1154(b) (West 2002).  The claim for service connection for residuals of traumatic injury to the eyes, therefore, must be denied.

D.  Back disability

The veteran also claims entitlement to service connection for a disability of the back.  There is no report of treatment for back symptoms during active service.  However, he does report injuring his back following a mortar explosion in a combat environment.  His separation examination, dated January 1971, indicated a negative history for BACK TROUBLE OF ANY KIND and provided a NORMAL clinical evaluation of the musculoskeletal system.

On July 11, 1982, the veteran presented to the University of Tennessee Hospital emergency room with report of back injury two days previous while on duty with the Tennessee ARNG.  He had been lifting a trailer when he felt a pop and sharp pain in his lower back.  He was initially assessed with a musculoskeletal back injury.  The next day reported to East Tennessee Orthopedic Clinic with complaint of a sharp pain in his low back and left leg.  His physical examination was significant for marked muscle spasm, limitation of motion, and positive straight leg raising on the left at 45 degrees.  An x-ray examination revealed minimal lumbarization of the S1 segment but was otherwise within normal limits.  He was given an impression of having sustained a lumbar strain.

In July 20, 1982, the veteran underwent two days of VA inpatient treatment for his back pain involving strict bed rest and Tylenol #3.  His physical examination was significant for tenderness over the lower lumbar area, reduced lordosis, pain with straight leg raising at 80 degrees on the right and 20 degrees on the left, scoliosis to the right side, and slightly decreased sensation in the big toe on the left side.   An x-ray examination of the lumbar spine was unremarkable.  He was discharged with a diagnosis of low back pain.

The Tennessee ARNG determined that the veteran incurred a line of duty injury to the low back during inactive duty for training on July 11, 1982.  His ARNG clinic records in May and August 1983 included report of some back problems that he related to his previous accident in 1982.  His physical examination was significant only for point tenderness left of L3-4-5 region assessed as low back syndrome.

In pertinent part, the veteran was involved in a motor vehicle accident on March 12, 1986.  A May 1986 clinical evaluation at East Tennessee Orthopedic Center provided a diagnosis of healing compression fracture of the 10th thoracic vertebra, and noted his prior treatment at the clinic in 1972.  A November 1987 deposition of Dr. McGaw reflected his opinion that the veteran incurred a permanent 10 percent disability of the back, related to a compression fracture of T-10, as a whole as a result of the March 1986 accident.  A November 1987 deposition of Dr. Caughlin provided a diagnosis of healing compression fracture of the 10th thoracic vertebra, and that the veteran manifested lumbar pain as directly related to the fracture.

VA examination in April 1988 included the veterans report of a back injury in 1986.  An x-ray examination of lumbar spine was deemed normal while there was a finding of an old 50% compression with wedging of T10.  His physical examination included a diagnosis of old compression fracture of the spine with persistent pain.  An October 1990 report from Douglas L. Shepard. M.D., reflected the veterans report of back injuries from a booby trap in Vietnam.

The veteran appeared and testified before the RO in August 1989 to an inability to work due to back pain and swelling following a motor vehicle accident on March 12, 1986.  He also reported having a concussion at the time of the accident, and was being treated for headaches.

An August 30, 1990 evaluation performed by Dr. Gouffon noted that the veterans back pain appeared to stem from his compression fracture.  On October 1990 evaluation by Dr. Shepard noted that the veteran past history of breaking his back several years ago and apparently had injury in a boobey-trap in Viet Nam, which related injury to his back and legs.  Physical examination of the veteran demonstrated some low back pain with no major motor weakness or neurologic deficit.  

On VA examination in January 1998, the veteran reported a history of in-service lifting injury to the back treated with medications and a back brace.  He recalled being told that he had a herniated disc.  Physical examination resulted in a diagnosis of mild spondylosis of lumbar 1, 2 and 5; mild space narrowing of L1-L2 and L2-L3; bilateral sciatica noted on straight leg raising, and severe limitation of motion of the lumbar spine.  A January 2001 VA clinic record provided an assessment of progressive low back pain, chronic degenerative disc disease status post compression fractures.

In April 2005, the veteran underwent VA spine examination with benefit of review of his claims folder.  The examiner provided the following diagnosis and opinion:

DIAGNOSIS:  Chronic lower back pain after alleged injury while he was in the service, as mentioned above, and in his C-file.  He currently complains of chronic lower back pain, which is most likely due to degenerative disc disease.  With regard to his back problem, it is very clear that this patient allegedly injured his back while he was in the National Guard.  However, when he was taken to the hospital, according to the record, he was treated as having musculoskeletal strain and his x-rays and other studies were all unremarkable without any significant injury at that time.

OPINION:  It is my opinion that this patients alleged current lower back pain is most likely secondary to degenerative disc disease, and less likely related to his alleged injury while he was in the service.  Therefore, this patients claim is less likely due to his injury, and most likely due to his degenerative disc disease.

The veteran reports injuring his lumbar spine while engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) (West 2002).  This unreported injury is shown to have been acute and transitory in nature and resolved without residual disability as demonstrated by the January 1971 discharge examination reflecting a denied history of back trouble with a normal clinical evaluation of the spine provided.  He had a line of duty injury with the Tennessee ARNG in July 1982 variously diagnosed as a lumbar strain and low back pain.  He had instances of low back pain treated in May and August 1983.  He had another injury in March 1986 resulting in a compression fracture of T-10.  The veteran opines that his current disability of the spine, diagnosed as status post compression fracture at T10 and degenerative disc disease of the lumbar spine, is causally related to his inservice injuries.

The deposition of Dr. McGaw related that the veteran had a permanent 10 percent disability of the spine related to the motor vehicle accident with no mention of any pre-existing back disability.  The deposition of Dr. Caughlin relates the presence of lumbar pain as directly related to the fracture.  Dr. Shepard provided a vague statement that purports to relate a history of low back pain to the in-service boobey-trap injury.  In April 2005, a VA examiner reviewed the claims folder and opined that the veterans current symptoms of the lumbar spine are most likely related to degenerative disc disease of non-service connected origin. 

The Board finds, by a preponderance of the evidence, that the veterans back injuries during his combat service and in the Tennessee ARNG were acute and transitory and resolved without residual disability, and there is no competent evidence that any current disability of the lumbar spine is causally related to event(s) in active service nor competent evidence that degenerative changes of the lumbar spine were manifested within one year from his discharge from active service.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  His report of combat injury has been considered pursuant to 38 U.S.C.A. §§ 1154(b).  However, neither the veterans self diagnosis or the provisions of 38 U.S.C.A. § 1154(b) supplant the evidentiary requirements of competent nexus evidence supportive of the claim.  The claim for service connection for residuals of a back injury, therefore, must be denied.

E.  Seizure disorder/Blackouts and Headaches

The veteran claims entitlement to service connection for a seizure disorder he claims was first manifested in service.  An affidavit from a former servicemate recalls a personal recollection that, while serving in the Army in January or February 1970, the veteran was blown out of his bunker when a mortar round struck nearby.  He recalls that the veteran was medi-evacuated out due to injuries to the ears, eyes and head in general.  It was the opinion of the servicemate that the veteran currently manifested residuals from this injury.

The veterans service medical records reflect no instances of in-service report of symptoms such as dizziness, headaches, or syncopal episodes.  His separation examination, dated January 1971, recorded his denial of a history of FREQUENT OR SEVERE HEADACHE, HISTORY OF HEAD INJURY, DIZZINESS OR FAINTING SPELLS EPILEPSY OR FITS LOSS OF MEMORY OR AMNESIA and PERIODS OF UNCONSCIOUSNESS.  His physical examination indicated NORMAL clinical evaluation of his head and neurologic system.

The veterans enlistment examination for the Tennessee ARNG, dated June 1976, indicated a negative history for FREQUENT OR SEVERE HEADACHE, HISTORY OF HEAD INJURY, DIZZINESS OR FAINTING SPELLS EPILEPSY OR FITS LOSS OF MEMORY OR AMNESIA and PERIODS OF UNCONSCIOUSNESS.  His physical examination indicated NORMAL clinical evaluation of his head and neurologic system.  A July 1979 report of medical history included his denial of past treatment for SEVERE OR FREQUENT HEADACHES and EPILEPSY, OR FITS.

A Medical Certificate and History, dated May 1980, reflected the veterans report of having headaches for sometime but he had one this past Tuesday which caused him to black out.  He subsequently noticed some residual of numbness in his left arm and leg.  He was given an initial evaluation of headaches probably from a nervous tension origin and one blackout.  His Agent Orange examination in May 1980 recorded his history of frequent headaches with occasional shaking, and an one episode of blackout one month previous.  That same month, the veteran filed a claim for service connection for headaches, numbness of the hands, blackouts and a nervous condition as due to exposure to Agent Orange.

An RO rating decision dated July 1980 denied a claim of entitlement to service connection for residuals of exposure to Agent Orange noting that symptoms such as blackouts, nervous condition, dizziness, and headaches were not first shown in service nor shown to be related to Agent Orange exposure.  The veteran was notified of this decision by RO letter dated July 1980.  He filed a Notice of Disagreement (NOD) in August 1980.  In September 1980, the RO issued a Statement of the Case (SOC) on the issue of entitlement to service connection for residuals of Agent Orange exposure.
 
VA clinic records in July 1980 reflect the veterans report of headaches with 2 black out spells, but x-ray examinations of his skull, cervical spine and paranasal sinuses were reported as negative..  

In pertinent part, VA clinic records in April 1997 assessed the veterans symptoms of chest pain and syncope as chest pain with atypical features and history of syncope that did not appear to be cardiac in origin.  An April 1998 clinic record reflected his report of blackouts with headache and dizziness since 1969 that had increased in severity.  A neurologic examination demonstrated poor cerebellar function as observed with rhombus maneuver, but a computerized tomography (CT) scan of the head was interpreted as unremarkable.  A June 1998 evaluation indicated an assessment of syncopal episodes of questionable nasovagal origin.  An August 1998 assessment included possible complex partial seizures.  A magnetic resonance angiography (MRA) was significant for findings suspicious for a focal area of tight stenosis in the distal left internal carotid artery (ICA) just proximal to the carotid siphon.  A magnetic resonance imaging (MRI) scan revealed no significant intracranial abnormality.

A January 1999 record noted that the veterans blackout spells were being followed at neurology for suspected seizure activity, and that his chronic headaches and dizziness were of unknown etiology.  An August 1999 clinician noted a history of blackout spells, with warning signs, dizziness, and weakness, that seemed to have started since his return from the Vietnam War.  He was given an initial impression that his disability picture was more consistent with a complex partial seizure rather than petit mal.  An attending addendum added that the spells seemed more like migraines with headaches, dizziness, eye hurting, passing out and emesis with spell vomiting.  The attending clinician offered the following assessment:

1) This all sounds more like either vertebrobasilar migraine with loss of consciousness (LOC) started at about age 21 versus severe HA of other t[yp]e with vagal reaction 2) has intracranial carotid stenosis, neck carotid ultrasound (CUS) normal (NL).

In July 2000, there was a notation that his generalized seizures improved with medication.

The RO has certified for appeal an issue of entitlement to service connection for seizure disorder as well as an issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder manifested by blackouts and headaches.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), affd, 83 F.3d 1380 (Fed. Cir. 1996).  

An RO rating decision dated July 1980 denied a claim for service connection for residuals of exposure to Agent Orange, with consideration of claimed symptoms of blackouts, dizziness and headaches, and the basis that such symptoms were not shown in service or shown to be related to service.  The RO issued a statement of the case (SOC) in response to a timely filed Notice of Disagreement (NOD), but the veteran did not file a substantive appeal within the applicable appeal period.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  Accordingly, that decision became final.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2005).  

The claims certified on appeal appear to involve the same underlying symptoms of syncopal episodes, headaches and dizziness.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (VA must consider all theories of entitlement for service connection for the same underlying disorder as a single claim).  However, the medical evidence currently of file suggests alternate diagnoses of those symptoms, such as a seizure disorder versus a headache disorder, that were not previously of record at the time of the July 1980 decision.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996) (holding that a diagnosis of posttraumatic stress disorder, which was not considered at the time of prior decision, stated a new claim for the purposes of jurisdiction).  

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant can thereafter present new and material evidence of the previously disallowed claim, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant of other evidence previously of record.  38 C.F.R. § 3.156(a) (2001).  See 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence is evidence which bears directly and substantially upon the specific issue at hand, and which by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Upon review of the record, the Board finds that there was no competent evidence of a diagnosable disability at the time of the ROs July 1980 decision, and that the current medical evidence establishing alternate, but competent, diagnoses of current disability cures the reason for the prior final denial.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining the issue at hand for the purposes of reopening a finally denied claim depends on what evidence was before the adjudicator when the final decision was made and the reasons that were given for the denial of the claim).  Assuming the veterans allegation of continuity of symptomatology as true for reopening purposes, the Board finds that the new and material evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Thus, the Board finds no jurisdictional barrier to adjudicating the claim on the merits.

Before doing so, the Board must take into consideration as to whether the veteran would be prejudiced in the Boards review of the reopened claim without remanding the claim to the RO for readjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).  Upon careful review of the August 2000 RO rating decision and subsequent adjudications, the Board finds that the RO has essentially reviewed the claim de novo on the merits in adjudicating the claim for service connection for a seizure disorder that took into account the symptoms of headaches, dizziness and syncopal episodes under alternate diagnoses of a headache disorder versus seizure disorder.  Thus, the Board finds that no prejudice would accrue to the veteran in adjudicating the claim on the merits at this time.

The veteran has essentially contended that the first manifested symptoms of headaches, dizziness and syncopal episodes during service.  He relates his symptoms to a head injury in the combat environment.  He has not reiterated his past assertion in 1980 that his disability may be related to his exposure to a white chemical while performing sniper duties in Vietnam.

The Board accepts as true the statement by the veteran and his service mate that he incurred some type of head injury in service.  38 U.S.C.A. § 1154(b) (West 2002).  The veteran has not, however, alleged that such symptoms were manifest at the time of the alleged injury.  In any event, he denied symptoms such as FREQUENT OR SEVERE HEADACHE, DIZZINESS OR FAINTING SPELLS EPILEPSY OR FITS LOSS OF MEMORY OR AMNESIA and PERIODS OF UNCONSCIOUSNESS on his January 1971 separation examination and his June 1976 entrance examination for the Tennessee ARNG.  A July 1979 report of medical history also included his denial of past treatment for SEVERE OR FREQUENT HEADACHES and EPILEPSY, OR FITS.  The medical record first reflects his complaint of headaches and one black out episode in 1980.  Thus, the Board finds by a preponderance of the evidence that there has been no continuity of symptoms since active service as currently claimed.

The veteran has undergone extensive testing as to the cause of his symptoms with working diagnoses of seizure disorder versus vertebrobasilar migraine with loss of consciousness versus severe headache of other type with vagal reaction.  There is no competent medical evidence demonstrating that such disability, first manifested many years after the veterans discharge from active service, is causally related to event(s) during active service.  There is also no competent evidence that any type of organic disease of the nervous system was manifest to a compensable degree within one year from discharge from service.  The veterans own self diagnosis and statement as to causation holds no probative value in this case.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  His report of combat injury has been considered pursuant to 38 U.S.C.A. §§ 1154(b).  However, neither the veterans self diagnosis or the provisions of 38 U.S.C.A. § 1154(b) supplant the evidentiary requirements of competent nexus evidence supportive of the claim.  The claim for service connection for disability manifested by syncopal episodes, dizziness and headaches, therefore, must be denied

III.  Earlier effective date

Lastly, the veteran claims entitlement to an effective date earlier than September 13, 2002 for the award of a 100% rating for PTSD.  Briefly summarized, an RO rating decision dated March 1999 granted a claim of entitlement to service connection for PTSD and assigned an initial evaluation of 50 percent effective to the date of claim; November 25, 1997.  This rating was based, in part, upon report of a January 1999 VA PTSD examination providing a Global Assessment of Functioning (GAF) score of 53.  

In January 2000, the RO received a letter from the VetCenter advising them that the veteran was undergoing bi-monthly therapy at the VetCenter with no change in his symptoms.  He was given a GAF score of 30.  VA PTSD examination in June 2000, however, provided a current GAF score of 46 with the highest in the year estimated at 47.  An RO rating decision dated August 2000 denied a rating in excess of 50 percent for PTSD.  The veteran was advised of this decision by RO letter dated August 11, 2000.  He filed a timely NOD in October 2000, and an SOC was issued in April 2001.

On October 4, 2002, the veteran submitted a VA Form 21-4138 filing stating I have an appeal pending on an increase for my PTSD rating of 50% and advised the RO of pertinent treatment records from the Mtn. Home VAMC.  Those records showed that the veteran was hospitalized at the Mtn. Home VAMC due to suicidal ideation.  He had been living alone in the woods.  He was discharged with a diagnosis of severe PTSD, and given a GAF score of 55.  VA PTSD examination in December 2002 provided a GAF score of 35 for PTSD, and included the following assessment:

Based on the findings of a single exam and a review of his medical records and claims folder and criteria on DSM-IV, it appears this patient has current psychiatric diagnoses of posttraumatic stress disorder, recurrent, severe with psychotic symptoms; and alcohol abuse in remission.  His social and economic situation is consistent with these diagnoses and his current mental status exam.  He appears to be severely impaired in all spheres.  Socially and recreationally, he lives as a hermit.  He is isolated, cannot tolerate event being in a store around people, if there are very many people around, even a small country store.  He will stay away in the mountains for two or three weeks, so he is extremely isolated and limited in his social and recreational abilities.  Vocationally, it appears that this man cannot possibly work in any normal work setting as he is severely impaired due to his psychiatric difficulties, not to mention his physical disabilities.  It does appear that these psychiatric illnesses do stem from his service in Vietnam and the experiences he had there.  He seems to have very little social support other than perhaps his brothers checking on him occasionally, but is independent of others to perform activities of daily living, and seems capable of managing his own routine financial affairs 

An RO rating decision dated February 2003 granted a 100 percent schedular rating for PTSD effective to September 13, 2002; the date of his VA hospitalization.

The veteran has appealed the effective date of award assigned arguing that reports from the VetCenter provided GAF scores of 30 in 1998 and 2000.  He also relates that, for years, he has been basically living as a hermit with little social contact with anyone other than family members.

Generally, "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).

The term application, while not defined in the statute, is broadly construed by regulation to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2005).  Where, as in this case, a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2005).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the earliest date of which, within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2005).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veterans claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations, Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The record reflects that an RO decision dated August 2000 became final for jurisdictional purposes as the veteran did not submit a timely substantive appeal after receiving the SOC in April 2001.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  There is no formal statement from the veteran indicating an intent to file a claim for an increase until the VA Form 21-4138 filed on October 4, 2002.  The RO has assigned an earlier effective date of award based upon receipt of an informal claim in the form of the VA hospitalization record dated September 13, 2002 pursuant to  38 C.F.R. §§ 3.157(b).  The Board has carefully reviewed the VA clinic records for the time period from August 2000 to September 13, 2002, but finds no medical evidence suggesting an increase in disability.  Thus, the Board finds that the September 13, 2002 VA hospitalization record constitutes the earliest claim for an increased rating following the final August 2000 rating decision.

The primary question thus presented is whether it factually ascertainable from any of the evidence of record that the veterans disability underwent an increase in disability in the one year period prior to prior to September 13, 2002.  VA examination in October 2002 provided a GAF score of 35; however, there is no medical evidence that the increase in disability had occurred within the one year period prior to the date of claim.  As such, the Board finds that an effective date prior to September 13, 2002 is not warranted.

IV.  Duty to assist and provide notice

In so holding, the Board notes that, on November 9, 2000, the provisions of the Veterans Claims Assistance Act (VCAA) of 2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law redefined VAs notice and duty to assist requirements in the development of certain claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has emphasized that the provisions of the VCAA impose new notice requirements on the part of VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a duty to notify a claimant (and his representative) of any information, whether medical or lay evidence or otherwise, not previously provided to VA that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As part of that notice, VA shall indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant.  Id. 

The CAVCs decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) held, in part, that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim.  This fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini II Court also held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require that a VCAA notice be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance with the VCAA notice requirements.  With regard to element (1), above, the Board notes that RO letters dated March 2001, August 2002 and September 2004, as well as the rating decision on appeal, the SOCs and supplemental statements of the (SSOC), told him what was necessary to substantiate his claims.  In fact, the rating decision on appeal, the SOC and the multiple SSOCs provided him with specific information as to why his claims were being denied, and of the evidence that was lacking.  The letters also letters satisfied the elements of (2) and (3) by notifying the veteran of his and VAs respective responsibilities for obtaining information and evidence under the VCAA.  More specifically, the documents explained that VA would help him get such things as medical records, or records from other Federal agencies, but that he was 
 responsible for providing any necessary releases and enough information about the records so that VA could request them from the person or agency that had them.

With respect to element (4), the Board notes that the documents cited above identified for the veteran evidence and/or information in his possession deemed necessary to substantiate his claim, and he was instructed to send the evidence that he had and/or to tell VA about any additional information or evidence that he desired VA to obtain on his behalf.  The September 2004 RO letter advised the veteran that [i]f you have any evidence in your possession that pertains to your claim, please send it to us.  The May 2005 SSOC supplied the veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance with VAs notice requirements.  The Board is mindful that, in concluding that the VCAA notice requirements have been satisfied, the Board has relied on multiple communications of record.  At bottom, what the VCAA seeks to achieve is to give the appellant notice of the elements outlined above.  Once that has been doneirrespective of whether it has been done by way of a single notice letter, or via more than one communicationthe essential purposes of the VCAA have been satisfied.  Here, the Board finds that, because each of the four content requirements of a VCAA notice has been met, any error in not providing a single notice to the appellant covering all content requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this case was not satisfied prior to the initial AOJ adjudication denying the claims.  This de minimis notice defect has resulted in no prejudicial harm to the veteran.  There is no indication that any aspect of the VCAA compliant language that may have been issued post-adjudicatory has prevented the veteran from providing evidence necessary to substantiate his claims and/or affected the essential fairness of the adjudication of the claims.  Additionally, neither the veteran nor his representative has pleaded with any specificity that a notice deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO obtained service medical records, VA treatment notes, and private medical records identified by the veteran as relevant to his claims on appeal.  The RO also obtained legal and medical documents pertaining to the veterans application for SSA disability benefits.  VA has obtained medical opinion as necessary to decide the claim for service connection for residuals of a back disability.  Medical opinion is not required on the remaining service connection claims as the Board has not found evidence suggesting an association with event(s) during active service or the presence of recurrent or persistent symptoms of disability since service.  See Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation to provide medical opinion pursuant to section 5103A(d) absent competent evidence that claimants disability or symptoms are associated with service).  See also Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The lay and medical evidence and information of record, in its totality, provides the necessary information to decide the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which further development is needed.  The RO has substantially complied with the requirements of the VCAA, and there would be no benefit in developing this case further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Under these circumstances, adjudication of this appeal, without referral to the RO for further consideration of the claim under the VCAA, poses no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 24, 1992).


 ORDER

The claim of entitlement to service connection for a skin rash is denied.

The claim of entitlement to service connection for heart condition is denied.

The claim of entitlement to service connection for a visual disorder is denied.

The claim of entitlement to service connection for residuals of a back injury is denied.

The claim of whether new and material evidence has been presented to reopen a claim for service connection for a disorder manifested by blackouts and headaches is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a seizure disorder is denied.

The claim of entitlement to service connection for a disorder manifested by blackouts and headaches is denied.

An effective date prior to September 13, 2002 for the award of a 100% rating for PTSD is denied.


REMAND

The Board remanded the issue of entitlement to an increased (compensable) rating for residuals of punji stick wound to the left knee for medical examination and opinion to determine, in part, whether the left knee manifestations of decreased range of motion, weakness, quadriceps atrophy, and degenerative changes were part and parcel of the veterans service connected disability.  The examination report obtained, dated December 2004, provided current clinical findings of left lower extremity symptoms, but did not delineate whether or not the reported symptoms were attributable to the in-service punji stick injury.  The Board must return the examination report to the RO as inadequate for rating purposes, and failing to comply with the Boards February 2004 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a claimant entitled to full compliance with directives contained in a remand order).

Accordingly, the Board has no alternative but to defer further appellate consideration and this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for the following actions:

1.  Obtain the veterans VA clinic records from the Mt. Home VAMC since September 2004.

2.  Upon completion of the above, schedule the veteran for orthopedic examination to determine the current nature and severity of his residuals of punji stick injury to the left knee.  The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  The orthopedic examiner should be requested to report all manifestations of the veterans service connected residuals of punji stick injury to the left knee and delineate, if possible, any orthopedic manifestations of non-service connected origin.  If the veteran manifests loss of range of motion due to service connected left knee disability, the examiner must include opinion as to the extent, if any, of functional loss of use of the left knee due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  Send the claims folder to the examiner for review.

3.  Upon completion of all necessary development, readjudicate the claim for an increased (compensable) rating for residuals of punji stick wound to the knee.  If any benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to obtain additional information and to ensure due process of law.  No inference should be drawn regarding the final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

